Citation Nr: 0505993	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1967 
to June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In December 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The rating schedule for evaluating intervertebral disc 
syndrome changed twice during the pendency of this appeal.  
The old criteria, in effect prior to September 23, 2002, 
provided that a maximum 60 percent rating for intervertebral 
disc syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (prior to September 23, 2002).  

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent rating is warranted when 
rating based on incapacitating episodes, and such is assigned 
when there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  A 
40 percent rating is assigned for incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so. Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243 (previously 
5293), effective September 26, 2003, with or without symptoms 
such as pain, stiffness or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  A 20 percent evaluation is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees, but not 
greater than 30 degrees; or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Second, for 
purposes of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion of 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides that a 40 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 60 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (effective September 
26, 2003).

In this case, the rating criteria effective prior to 
September 2002 or either of the revised rating criteria noted 
above may apply, whichever are most favorable to the veteran, 
although the revised rating criteria are only applicable 
since their effective dates.  VAOPGCPREC 3-2000.

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve.  A 60 percent rating requires severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent rating requires complete paralysis.  When there is 
complete paralysis, the foot dangles and drops, no active 
movement of the muscles below the knee is possible, and 
flexion of the knee is weakened or (very rarely) lost.  38 
C.F.R. § 4.124(a), Diagnostic Code 8520 (2004).  

The VA General Counsel, in a precedent opinion, has held that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 are applicable.  VAOPGCPREC 37-97 (O.G.C. 
Prec. 37-97).

Under Diagnostic Code 5293, effective September 2002, a 
rating for the veteran's service-connected intervertebral 
disc syndrome higher than the currently assigned 40 percent 
is possible based on separate evaluations under orthopedic 
and neurologic codes.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board notes that while the veteran has 
been provided with the interim rating criteria for his back 
disability, and with the new rating criteria for 
intervertebral disc syndrome, the veteran has not been 
properly examined to evaluate his disability under the 
criteria noted in the appropriate codes.  

In addition, the Board's review of the claims file reveals 
that, at present, the record does not include sufficient 
medical evidence to adjudicate the TDIU claim.  See 38 C.F.R. 
§ 5103A (West 2002).  In this regard, no VA examiner has 
offered an opinion regarding the employability of the 
veteran.  In adjudicating a total rating claim, the Board may 
not reject the veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  Friscia, 7 
Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538; 
and Obert v. Brown , 6 Vet. App. 532 (1993).  Hence, the RO 
should obtain a medical opinion as to whether the veteran's 
service-connected disabilities alone, render him unable to 
obtain or retain substantially gainful employment.  

In view of the above, the case is hereby REMANDED to the RO 
for the following action: 


1.  The RO should schedule the veteran 
for VA orthopedic, neurologic, and 
audiometric examinations to evaluate his 
service-connected disabilities (low back 
disability, bilateral tinnitus and 
bilateral hearing loss).  The examiners 
should review the claims folder, and note 
such review in the examination reports or 
in an addendum to those reports.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The neurological examiner should ensure 
that all indicated tests are performed.  
The examiner should note if possible, 
whether the veteran has experienced 
incapacitating episodes of back symptoms, 
i.e., periods of acute signs and symptoms 
due to the service-connected back 
condition that require bed rest 
prescribed by a physician and treatment 
by a physician, over the past 12 months, 
and identify the total duration of those 
episodes over the past 12 months.  The 
examiner should note any listing of the 
spine to the opposite side, and if there 
is an absent ankle jerk.  Any abnormal 
sciatic, peroneal, popliteal or other 
nerve findings due to the service-
connected back condition should be 
described in detail and the degree of any 
paralysis, neuritis or neuralgia should 
be set forth (i.e., mild, moderate, 
severe, incomplete or complete).  The 
examiner should indicate whether the 
veteran's service connected disability, 
at least as likely as not (50 percent 
probability or more) prevents him from 
maintaining gainful employment.  Complete 
rationale must be provided for all 
opinions and conclusions given.

The veteran should undergo a VA 
orthopedic examination to evaluate his 
back disability.  All indicated tests 
should be performed.  The examiner should 
indicate range of motion in degrees.  The 
examiner must describe the extent of any 
incoordination, weakened movement, and/or 
excess fatigability.  The examiner must 
also identify any objective evidence of 
pain or functional loss due to pain. The 
examiner must also express an opinion as 
to whether there would be additional 
limits on functional ability during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion during flare-ups.  
If this is not feasible, the examiner 
should so state.  The examiner should 
indicate whether the veteran's service 
connected disability, at least as likely 
as not (50 percent probability or more) 
prevents him from maintaining gainful 
employment.   All opinions and 
conclusions given must be supported by 
complete rationale.  

The audiologist should administer the 
appropriate diagnostic tests and evaluate 
the veteran's bilateral hearing loss and 
tinnitus.   The examiner should indicate 
whether the veteran's service connected 
disabilities, at least as likely as not 
(50 percent probability or more) prevent 
him from maintaining gainful employment.  
Complete rationale must be provided for 
all opinions and conclusions given.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary.  Then, 
the RO should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, which 
includes all appropriate laws and 
regulations, and the veteran should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review.  The SSOC must 
contain notice of all relevant actions 
taken on the claim, including a summary 
of the evidence received since the 
issuance of the last SSOC, and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




